                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 SYDNEY WARNER, on behalf of                               No. 21-CV-2029-CJW-MAR
 herself and all others similarly situated,
                 Plaintiff,
                                                                       ORDER
 vs.

 WARTBURG COLLEGE,

                 Defendant.
                                   ______________________

                                   TABLE OF CONTENTS

I.      INTRODUCTION ......................................................................... 2

II.     RELEVANT BACKGROUND ........................................................... 2

III.    APPLICABLE LAW ....................................................................... 3

IV.     ANALYSIS ................................................................................... 5

        A.     Breach of Contract .................................................................. 5

               1.      Educational Malpractice ................................................... 5

               2.      Lack of Contractual Obligation ..........................................10

               3.      Right to Modify Courses and Programs ...............................17

        B.     Unjust Enrichment .................................................................19

V.      LEAVE TO AMEND .....................................................................20

VI.     CONCLUSION .............................................................................21

                                                  1

       Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 1 of 22
                                I.    INTRODUCTION
       This matter is before the Court on defendant Wartburg College’s (“defendant” or
“Wartburg”) motion to dismiss plaintiff Sydney Warner’s (“plaintiff”) petition under
Federal Rule of Civil Procedure 12(b)(6). (Doc. 11). Plaintiff timely filed a resistance.
(Doc. 17). Defendant timely filed a reply. (Doc. 27). For the following reasons, the
Court grants in part and denies in part defendant’s motion.
                          II.    RELEVANT BACKGROUND
       At the motion to dismiss stage, the Court accepts the following facts stated in
plaintiff’s petition as true. (Doc. 2). Defendant is a private college in Waverly, Iowa.
(Id., at 2, 4). Plaintiff is a resident of Iowa and, during the relevant time period, was a
full-time undergraduate student at Wartburg pursuing a music degree.           (Id., at 4).
Plaintiff brings this class action on behalf of herself and “all people who paid tuition and
fees for the Spring 2020 Semester at Wartburg[.]” (Id., at 1). Plaintiff alleges that she
and other students “lost the benefit of the education [and services] for which they paid”
due to defendant’s response to the COVID-19 pandemic (the “Pandemic”). (Id.).
       Plaintiff “entered into a contractual agreement with Wartburg” to enroll in the
Spring 2020 Semester. (Id.). “Approximate tuition costs at Wartburg . . . for the Spring
2020 Semester [we]re $21,750 for full-time undergraduate students.”            (Id., at 4).
Plaintiff alleges that defendant’s Academic Catalog, website, and marketing materials
comprise the terms of her contract with defendant. (Id., at 2, 7). Plaintiff alleges that
such terms entitled her, upon the payment of tuition and fees, to an on-campus college
education, including “access to campus facilities and activities, and in-person instruction
in a physical classroom.” (Id., at 1).
       In February 2020, the Spring 2020 Semester began at Wartburg. (Id., at 4). On
March 16, 2020, defendant announced that, because of the Pandemic, all in-person
classes would be suspended effective March 18, 2020. (Id., at 6). Thus, on March 18,




                                             2

     Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 2 of 22
2020, all classes transitioned to an online, remote format for the remainder of the Spring
2020 Semester, which ended in May 2020. (Id., at 4, 6). While online courses were
taking place, defendant’s campus was closed. (Id., at 6). Despite the shift to online
learning and closure of its facilities, defendant did not refund any portion of the tuition
or fees paid by plaintiff and other students. (Id., at 5).
       On March 15, 2021, plaintiff filed her petition against defendant in the Iowa
District Court for Bremer County. (Id., at 1). On April 19, 2021, defendant removed
the case to this Court under Title 28, United States Code, Section 1332(d). (Doc. 1). In
her petition, plaintiff asserts a claim for breach of contract against defendant as well as
an alternative claim for unjust enrichment. (Id., at 13, 15).
                               III.   APPLICABLE LAW
       Federal Rule of Civil Procedure 8(a) provides that a complaint must contain “a
short and plain statement of the grounds for the court’s jurisdiction . . . a short and plain
statement of the claim showing that the pleader is entitled to relief . . . and a demand for
the relief sought.”
       Rule 12(b)(6) provides that a party may assert the defense of failure to state a
claim upon which relief can be granted by motion. “While a complaint attacked by a
Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s
obligation to provide the grounds of his entitlement to relief requires more than labels
and conclusions, and a formulaic recitation of the elements of a cause of action will not
do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations, quotation
marks, and alteration omitted). “Factual allegations must be enough to raise a right to
relief above the speculative level,” but “a well-pleaded complaint may proceed even if it
strikes a savvy judge that actual proof of those facts is improbable, and that recovery is
very remote and unlikely.” Id. at 555–56. Indeed, a theory asserted need only be
plausible, which requires “enough fact to raise a reasonable expectation that discovery




                                             3

     Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 3 of 22
will reveal evidence of [the conduct alleged].” Id. at 556. In ruling on a Rule 12(b)(6)
motion, the court must accept as true all the factual allegations in the complaint and draw
all reasonable inferences in favor of the nonmoving party.        Simes v. Ark. Judicial
Discipline & Disability Comm’n, 734 F.3d 830, 834 (8th Cir. 2013) (citation omitted).
       “[W]here the well-pleaded facts do not permit the court to infer more than the
mere possibility of misconduct, the complaint has alleged—but has not shown—that the
pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (emphasis
added) (citation and internal quotation marks omitted). “When there are well-pleaded
factual allegations, a court should assume their veracity and then determine whether they
plausibly give rise to an entitlement to relief.” Id. When a pleading contains no more
than conclusions, however, those conclusions are not entitled to the assumption of truth.
Id. “While legal conclusions can provide the framework of a complaint, they must be
supported by factual allegations.” Id. “[T]here is no justification for dismissing a
complaint for insufficiency of statement, except where it appears to a certainty that the
plaintiff would be entitled to no relief under any state of facts which could be proved in
support of the claim.” Leimer v. State Mut. Life Assur. Co. of Worcester, 108 F.2d 302,
306 (8th Cir. 1940).
       “Though matters outside the pleading may not be considered in deciding a Rule
12 motion to dismiss, documents necessarily embraced by the complaint are not matters
outside the pleading.” Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir.
2012) (citation omitted). A contract forming the basis for a claim for relief is “evidently
embraced by the pleadings.” Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th
Cir. 2003). Thus, “[i]n a case involving a contract, the court may examine the contract
documents in deciding a motion to dismiss.” Stahl v. U.S. Dep’t of Agric., 327 F.3d
697, 700 (8th Cir. 2003).




                                            4

     Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 4 of 22
                                    IV.    ANALYSIS
       The Court will first address plaintiff’s breach of contract claim before turning to
her alternative unjust enrichment claim. As an initial matter, there is no dispute between
the parties that plaintiff’s claims arise under Iowa law. See (Docs. 11-1, at 10, 16; 17,
at 6, 17). Thus, the Court will apply Iowa law.
       A.     Breach of Contract
       In her breach of contract claim, plaintiff alleges that the Academic Catalog
constituted an offer by defendant to plaintiff and other students to enter a contract. (Doc.
2, at 13). By paying tuition and fees and selecting courses for the Spring 2020 Semester
offered in the Academic Catalog, plaintiff alleges that under the terms of that contract
she and others “were entitled to in-person educational services [at Wartburg] through the
end of the Spring 2020 Semester.” (Id., at 13–14). Plaintiff concludes that moving
classes online and closing campus deprived her and other students of the in-person
educational benefits they paid for. (Id.). Thus, plaintiff requests that defendant “return
the pro-rated portion of any Spring 2020 Semester tuition and fees for education services
not provided since Wartburg . . . shut down on March 18, 2020.” (Id., at 14).
       Defendant argues that plaintiff’s breach of contract claim fails for three reasons.
First, it amounts to a non-justiciable educational malpractice claim. (Doc. 11-1, at 7–
10). Second, plaintiff fails to identify any contractual language entitling her and other
students to in-person, on-campus instruction and services. (Id., at 10–14). Last, no
breach occurred because defendant reserved the right to modify its courses and programs
under the contract. (Id., at 14–16). The Court will address each argument in turn.
              1.     Educational Malpractice
       Claims for educational malpractice attack the quality of the education offered by
an educational institution, focusing on “the reasonableness of the conduct engaged in by
[school officials] in providing their basic functions of teaching, supervising, placing, and




                                             5

     Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 5 of 22
testing students in relationship to the level of academic performance and competency of
the student.” Sain v. Cedar Rapids Cmty. Sch. Dist., 626 N.W.2d 115, 121 (Iowa 2001).
Iowa courts have refused to recognize such a cause of action, as has nearly every other
court to consider it. Id. Indeed, the Iowa Supreme Court has held that educational
malpractice claims are improper because such claims lack “a satisfactory standard of care
by which to measure an educator’s conduct,” present “inherent uncertainty in determining
the cause and nature of any damages,” and threaten a flood of litigation against schools.
Moore v. Vanderloo, 386 N.W.2d 108, 114 (Iowa 1986). The court also emphasized
that such claims “would force the courts blatantly to interfere with the internal operations
and daily workings of an educational institution” which would be contrary to academic
freedom and the autonomy of schools. Id. at 115.
       Here, defendant asserts that plaintiff’s breach of contract claim amounts to
allegations of educational malpractice. (Doc. 11-1, at 7). Specifically, defendant argues
that plaintiff’s claim rests on an assertion that the remote education offered by defendant
in the Spring 2020 Semester was worth less than an in-person education. (Id., at 8–9).
Indeed, plaintiff’s petition repeatedly characterizes her remote learning as less valuable
than in-person instruction, “subpar in practically every aspect,” and “worth nowhere
close to the amount charged” here. (Doc. 2, at 1, 3, 8). Defendant argues that whether
remote instruction is less valuable is not a justiciable question. (Doc. 11-1, at 9–10)
(citing Gociman v. Loyola Univ. of Chi., No. 20 C 3116, 2021 WL 243573, at *3 (N.D.
Ill. Jan. 25, 2021) (dismissing a claim identical to plaintiff’s claim here because it
amounted to a claim of educational malpractice)); Lindner v. Occidental Coll., No. CV
20-8481-JFW(RAOx), 2020 WL 7350212, at *7 (C.D. Cal. Dec. 11, 2020) (same)).
       Plaintiff counters that her breach of contract claim does not amount to allegations
of educational malpractice. (Doc. 17, at 6). She alleges that she and other students were
contractually entitled to in-person education during the Spring 2020 Semester because




                                             6

     Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 6 of 22
they paid tuition and fees, and that defendant breached the contract by transitioning to
remote learning in March 2020. (Id.). Plaintiff submits that her discussion of the lesser
value of remote learning in her petition relates to damages and is not the basis of her
breach of contract claim. (Id., at 9–10).
       Most courts considering near-identical claims to plaintiff’s claim here have found
that the claim sounds in breach of contract, not educational malpractice. See, e.g.,
Durbeck v. Suffolk Univ., No. 20-10985-WGY, 2021 WL 2582621, at *4 (D. Mass. June
23, 2021) (“[C]ourts across the country have rejected defendant-schools’ educational
malpractice arguments on motions to dismiss in nearly every COVID-19 tuition refund
dispute.”); Botts v. John Hopkins Univ., No. ELH-20-1335, 2021 WL 1561520, at *8
(D. Md. Apr. 21, 2021) (“[A]t this juncture the educational malpractice doctrine does
not bar plaintiff’s claims.”); Metzner v. Quinnipiac Univ., No. 3:20-cv-00784 (KAD),
2021 WL 1146922, at *8 (D. Conn. Mar. 25, 2021) (“[T]he Court agrees with the
majority of cases that have deemed the educational malpractice doctrine inapposite to the
theory of liability alleged here.”); Patel v. Univ. of Vt. & State Ag. Coll., No. 5:20-cv-
61, 2021 WL 1049980, at *5 (D. Vt. Mar. 15, 2021) (finding educational malpractice
claims repackaged as breach of contract claims should be rejected, but concluding this
claim was not merely repackaged); Rhodes v. Embry-Riddle Aeronautical Univ., Inc.,
No. 6:20-cv-927-Orl-40EJK, 2021 WL 140708, at *4 (M.D. Fla. Jan. 14, 2021) (“[T]he
essence of Plaintiff’s claim is that he contracted for in-person classes and received online
classes instead—a paradigmatic contract claim.”); McCarthy v. Loyola Marymount Univ.,
No. 2:20-cv-04668-SB (JEMx), 2021 WL 268242, at *3 n.2 (C.D. Cal. Jan. 8, 2021)
(“The vast majority of federal courts . . . [have found] that similar claims do not implicate
the educational malpractice doctrine.”); In re: Boston Univ. Covid-19 Refund Litig., No.
20-10827-RGS, 2021 WL 66443, at *2 n.5 (D. Mass. Jan. 7, 2021) (finding the plaintiff
challenged “the fact of the switch from in-person to online instruction, not the quality of




                                             7

     Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 7 of 22
the online education”); Ford v. Rensselaer Polytechnic Inst., No. 1:20-CV-470, 2020
WL 7389155, at *6 (N.D.N.Y. Dec. 16, 2020) (holding the plaintiffs’ claim was proper
both in form and in substance); Gibson v. Lynn Univ., Inc., No. 2-CIV-81173-RAR,
2020 WL 7024463, at *4 (S.D. Fla. Nov. 29, 2020) (“[T]his is not a case about the
quality of the education [the defendant] provided students during the Spring 2020
semester.”); Saroya v. Univ. of the Pacific, 503 F. Supp. 3d 986, 996 (N.D. Cal. 2020)
(holding the claim required only a contractual analysis, not “judgments about pedagogical
methods or the quality of the school’s classes, instructors, curriculum, textbooks, or
learning aids, nor . . . [the] individual students’ educational progress or achievement”)
(citation and internal quotation marks omitted); Salerno v. Fla. S. Coll., 488 F. Supp. 3d
1211, 1218 (M.D. Fla. 2020) (“This case is simply about an alleged promise to provide
in-person learning that was allegedly breached” and “not about the quality of the
College’s education”); Kishinevsky v. Board of Trs. of Metro. State Univ. of Denver, No.
20CV31452, 2020 WL 7087313 (Colo. Dist. Ct. Nov. 23, 2020) (“Plaintiff’s claims
relate to specific provisions [of the contract], rather than the general quality of the
educational experiences he received.”); Spiegel v. Trs. of Ind. Univ., No. 53C06-2005-
CT-000771, 2020 WL 7135320, at *2 (Ind. Cir. Nov. 19, 2020) (finding the plaintiff’s
claim was not one for education malpractice after “making all inferences in [his] favor”);
Verlanga v. Univ. of San Francisco, No. CGC-20-584829, 2020 WL 7229855, at *4
(Cal. Super. Nov. 12, 2020) (holding the inquiry at issue concerned not “the nuances of
educational processes and theories, but rather [an] objective assessment of the
University’s performance of its promise”); Smith v. Ohio State Univ., No. 2020-
00321JD, 2020 WL 5694224, at *2 (Ohio Ct. Cl. Sept. 9, 2020) (“The mere mention of
possible consequences to plaintiff[’]s educational or professional future does not render
[her] complaint a claim for educational malpractice.”); Cross v. Univ. of Toledo, No.
2020-00274JD, 2020 WL 4726814, at *3 (Ohio Ct. Cl. Jul. 8, 2020) (finding it improper




                                            8

     Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 8 of 22
to recast the plaintiff’s claim as one for educational malpractice).
       The Court finds these authorities persuasive and concludes that plaintiff’s claim is
not one for educational malpractice. Plaintiff is the master of her claims, although her
authority is not unlimited. See, e.g., LaHue v. State Farm Mut. Auto. Ins. Co., No.
4:08-cv-00203-JEG, 2009 WL 10665976, at *2 (S.D. Iowa May 13, 2009). She has
presented her claim as one for breach of contract, not educational malpractice. Her
petition explains the manner in which her claim arises out of breach of contract; she
alleges she contracted for in-person educational services and instead received online
educational services during the Pandemic. In short, plaintiff has stated her claim under
a permissible theory of liability. Also, determining liability will not require the Court to
interfere in defendant’s educational operations. Rather, liability on this claim will be
determined by assessing whether there was a contract, whether that contract was
breached, and whether damages resulted from that breach. Plaintiff’s allegation that her
remote education was subpar is relevant to that discussion of damages, but it is not the
basis of her claim.
       The Court declines to follow Gociman v. Loyola University of Chicago and
Lindner v. Occidental College, the two cases defendant primarily relies upon, to the
extent those decisions conflict with the Court’s analysis above, and it is not clear that
they do. In Gociman, the plaintiffs argued that their breach of contract claim did not
concern the quality of the remote education they received but, rather, the defendant’s
failure “to perform the educational service ‘at all.’” 2021 WL 243573, at *3. The court
rejected that argument because the plaintiffs pled that they received a remote education,
concluding that the claim sounded in educational malpractice. Id. Similar arguments
and conclusions occurred in Lindner. 2020 WL 7350212, at *6–7 (arguing the defendant
failed “to provide an educational service” by not offering “any classes or fail[ing] to
deliver a promised number of hours,” concluding the claim required evaluating the




                                             9

     Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 9 of 22
quality of the remote education). Here, in contrast, plaintiff does not merely allege that
she did not receive educational services at all, but rather, that she contracted for in-person
services and did not receive them. That is a breach of contract claim, not an educational
malpractice claim.
       For these reasons, the Court rejects defendant’s argument that plaintiff’s claim is
one of educational malpractice.
              2.     Lack of Contractual Obligation
       Defendant argues plaintiff’s breach of contract claim fails because “she cannot
identify a contractual obligation to provide in-person, on-campus instruction or services.”
(Doc. 11-1, at 10).      Defendant submits that although the relationship between an
educational institution and a student is contractual in nature, such contracts are narrowly
construed. (Id., at 10–11). Defendant argues the Academic Catalog contains no promises
of in-person education or on-campus services and that marketing materials are not
contractually relevant. (Id., at 12, 12–13 n.7).
       Plaintiff argues that statements in the Academic Catalog and defendant’s marketing
materials clearly promise an in-person, on-campus education, even if there is not a
“hyper-specific, unconditional promise” to that effect. (Doc. 17, at 10–11).
       Under Iowa law, a party must prove the following to succeed on a breach of
contract claim:
       (1) the existence of a contract between the parties; (2) the terms and
       conditions of the contract; (3) that they performed all the terms and
       conditions required under the contract; (4) that [the opposing party]
       breached the contract in some particular way; and (5) that they suffered
       damages as a result of the breach.
Kaydon Acquisition Corp. v. Custum Mfg., Inc., 317 F. Supp. 2d 896, 912 (N.D. Iowa
2004) (citing Molo Oil Co. v. River City Ford Truck Sales, Inc., 578 N.W.2d 222, 224
(Iowa 1998)).




                                             10

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 10 of 22
       The legal relationship between a student and a private university, college, or other
educational institution “is contractual in nature.” Corso v. Creighton Univ., 731 F.2d
529, 531 (8th Cir. 1984) (citation omitted) (applying Nebraska law); see also Jackson v.
Drake Univ., 778 F. Supp. 1490, 1493 (S.D. Iowa 1991) (“The financial aid agreements
entered into by [the defendant university] and [the plaintiff student] constitute valid
contracts.”).   “Contracts between a university and a student have been construed
narrowly.” Rossley v. Drake Univ., 342 F. Supp. 3d 904, 944 (S.D. Iowa 2018) (citing
Jackson, 778 F. Supp. at 1493 (holding the contract did not contain an implicit agreement
for the student to play basketball)). “[T]he issue of what documents constitute a contract
[between a defendant educational institution and plaintiff student] is . . . properly one for
the jury to decide.” Warren v. Drake Univ., 886 F.2d 200, 202 (8th Cir. 1989). Indeed,
academic catalogues, codes of conduct, institutional regulations, student handbooks, and
other documents may all be relevant in establishing the terms of the educational contract.
See Bissessur v. Ind. Univ. Bd. of Trs., 581 F.3d 599, 602 (7th Cir. 2009); Rossley, 778
F. Supp. 3d at 909 (discussing a student conduct code and misconduct policy).
       On the issue of implied terms, the Iowa Supreme Court has been careful to
distinguish “[r]eading an existing contractual provision as having an essential corollary”
from “adding a new implied term to a contract.” Alta Vista Props., LLC v. Mauer Vision
Ctr., 855 N.W.2d 722, 729 (Iowa 2014). The former is a permissible “interpretative
exercise” because even “[a]n integrated contract can contain an implicit, unstated, but
necessary term[.]” Id. (quoting Acoustic Processing Tech. Inc. v. KDH Elec. Sys. Inc.,
697 F. Supp. 2d 146, 161 (D. Me. 2010)). In other words, a contract may contain an
implicit, imperfectly expressed promise which underlies the explicit terms. Id. A court
cannot, however, infer some wholly new obligation into the contract. Id. Some courts
have found that language in student codes, catalogs, and handbooks is not contractually
binding if it is “aspirational in nature.” See, e.g., Soueidan v. St. Louis Univ., 926 F.3d




                                             11

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 11 of 22
1029, 1035 (8th Cir. 2019) (applying Missouri law); Gillis v. Principia Corp., 832 F.3d
865, 873 (8th Cir. 2016) (same). Indeed, such courts require “an identifiable contractual
promise” that the educational institution failed to honor. See, e.g., Gillis, 832 F.3d at
871–72 (citation omitted). Ambiguities in contracts between educational institutions and
students have, however, been construed in favor of students as the non-drafting party
with little bargaining power. Corso, 731 F.2d at 533; see also Peak v. Adams, 799
N.W.2d 535, 548 (Iowa 2011) (“We generally construe ambiguous boilerplate language
against the drafter.”).
       Some courts considering near-identical cases have dismissed the plaintiff students’
breach of contract claims due to the lack of an identifiable “promise to provide in-person
instruction and in-person services.” Gociman, 2021 WL 243573, at *5; see also, e.g.,
Abuelhawa v. Santa Clara Univ., No. 20-CV-04045-LHK, 2021 WL 1176689, at *6
(N.D. Cal. Mar. 29, 2021); Shaffer v. George Washington Univ., No. 20-1145 (RJL),
2021 WL 1124607, at *3 (D.D.C. Mar. 24, 2021); Zagoria v. N.Y. Univ., No. 20 Civ.
3610 (GBD) (SLC), 2021 WL 1026511, at *3–5 (S.D.N.Y. Mar. 17, 2021); Lindner,
2020 WL 7350212, at *7; Chong v. Ne. Univ., 494 F. Supp. 3d 24, 29–30 (D. Mass.
2020). Conversely, other courts have found at least an implicit promise of in-person
education in the contractual language at issue. See Saroya, 503 F. Supp. 3d at 997
(denying the motion to dismiss the plaintiff’s breach of contract claim because the “course
catalogues include information about the ‘days and times’ and ‘the location’ in which the
courses would be held”); see also Bergeron v. Rochester Inst. of Tech., No. 20-CV-6283
(CJS), 2020 WL 7486682, at *8 (W.D.N.Y. Dec. 18, 2020) (finding the plaintiff’s
allegations of promises sufficient); Ford, 2020 WL 7389155, at *5 (same).
       Plaintiff does not allege that the Academic Catalog or any other relevant document
contained an explicit promise of in-person, on-campus instruction. Between her petition
and brief in resistance, however, plaintiff identifies the following portions of the




                                            12

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 12 of 22
Academic Catalog as implicitly promising an in-person, on-campus education:
      • The course description for “MU 281 Field Experience in Secondary
        Choral/Instrumental Music, Grade 5–12” (“MU 281”) for the Spring 2020
        Semester, a course plaintiff was enrolled in and paid for, states that the course
        entails “fifteen-hour field experience in a 5–12 choral, band, orchestra setting
        in public/parochial schools.”

      • “Wartburg . . . is a vibrant community of living, learning, and service, and
        you will have ample opportunities to contribute to the growth and integrity of
        this community through co-curricular activities, life in the residence halls,
        student organizations, intercollegiate and intramural athletics, and your
        classes.”

      • “An intentional focus on the integrative programs of leadership, multicultural
        and diversely [sic] education, undergraduate research, and campus-community
        service learning adds value to a Wartburg education. The college encourages
        students to integrate their classroom learning with opportunities to enhance
        their leadership skills, immerse themselves in global or domestic settings,
        practice the research process, or engage in community service projects.”

      • “One of Wartburg’s strengths is providing opportunities for students to ‘live
        their learning.’ Community-based experiences are incorporated into many
        classes, especially those offered during May Term. Through internships, field
        experiences, student teaching, and service-learning, students connect their
        academic studies to practical situations, develop new skills, and discover how
        they can make an impact on the world as professionals and citizens.”

      • “Residential life is an important part of the total educational program at
        Wartburg[.] . . . Living on campus enhances classroom learning by providing
        an opportunity for students to learn more about themselves and others.”

      • “Wartburg’s 118-acre campus provides a variety of classroom environments,
        living accommodations, and recreational opportunities for students.”

(Docs. 2, at 5; 17, at 12–13). As for marketing materials, plaintiff cites a page from
defendant’s webpage titled “LIFE AT WARTBURG” which touted “on-campus living,
dining halls[,] and [a] myriad of activities to nurture your body and soul[.]” (Docs. 2,
at 7; 17, at 13). Plaintiff also cites another page which described a “living-learning



                                          13

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 13 of 22
environment” at Wartburg, encouraged potential students to visit campus, and listed a
handful of campus amenities. (Docs. 2, at 7; 17, at 13).
       Courts disagree on whether advertising or promotional materials constitute part of
the contract between educational institutions and students. Compare Galligan v. Adtalem
Glob. Educ. Inc., No. 17 C 6310, 2019 U.S. Dist. LEXIS 17218, at *17 (N.D. Ill. Feb.
4, 2019), with Durbeck, 2021 WL 2582621, at *8. The Iowa Supreme Court has, in the
employment context, allowed the jury to determine which documents constitute the
contract.   Cannon v. Nat’l By-Prods., Inc., 422 N.W.2d 638, 640 (Iowa 1988).
Following that precedent, the Eighth Circuit Court of Appeals affirmed the Southern
District of Iowa’s decision to submit this question to the jury in a case involving a
defendant university and a plaintiff student. Warren, 886 F.2d at 202. The Court finds
that considering the marketing materials here is proper because “this is not a typical
contract situation where there is an express document with delineated terms that a plaintiff
can reference. It is more nebulous.” Salerno, 488 F. Supp. 3d at 1218. Indeed, in this
nebulous context when multiple related documents may constitute the contract between
the parties, documents such as marketing materials may at the very least “help define the
scope of an implied contract.” Botts, 2021 WL 1561520, at *13 (quoting Doe v. Emory
Univ., No. 1:20-CV-2002-TWT, 2021 WL 358391, at *6 (N.D. Ga. Jan. 22, 2021)).
       That said, even considering the marketing materials in conjunction with the
Academic Catalog, it is not plausible that defendant contractually promised to provide in-
person classroom instruction. As discussed, there is no explicit term to that effect. The
Court also finds that the documents at issue cannot plausibly be read to contain an implicit
term to that effect either. The course description cited by plaintiff concerns in-person
field experience in a public or parochial school, not in-person classroom instruction.
Plaintiff’s remaining citations to the Academic Catalog contain broad, aspirational
statements on this issue, none of which plausibly suggest that a promise of in-person




                                            14

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 14 of 22
classroom instruction underlies the contract between the parties. See (Doc. 17, at 12–
13) (“[Y]ou will have ample opportunities to contribute to the growth and integrity of
this community through . . . your classes.”) (“[C]ampus-community service learning
adds value to a Wartburg education.”) (“[Wartburg] provide[s] opportunities for students
to ‘live their learning.’”) (“Living on campus enhances classroom learning[.]”)
(“Wartburg’s . . . campus provides a variety of classroom environments[.]”). The same
is true of the statements in the marketing materials. See (Id., at 13) (describing a “living-
learning environment”). Although some of these statements mention physical classrooms
or discuss classroom learning generally, none of them even vaguely suggest that students
were promised in-person instruction. To find otherwise would go beyond identifying an
implicit but essential corollary underlying the contract and instead impose a new
obligation on defendant. See Alta Vista Props., LLC, 855 N.W.2d at 729; see also
Jackson, 778 F. Supp. at 1493 (“The financial aid agreements make no mention of . . .
a right [to play basketball].”) (citing Hysaw v. Washburn Univ., 690 F. Supp. 940, 946–
47 (D. Kan. 1987) (“[T]he written scholarship contracts they signed make no indication
of such promises [to play football]. . . . Plaintiffs provide no other evidence, other than
‘understandings’ and ‘expectations,’ that they were promised a position on the 1986
team.”). Although plaintiff may have expected that her classes would be conducted in
person, the contract documents do not plausibly entitle her and other students to that.
       The contract documents do, however, plausibly contain other promises at this
stage. First, it is plausible that the Academic Catalog at least implicitly promises in-
person “field experiences.” For example, MU 281 is described as a “fifteen-hour field
experience in a 5–12 choral, band, orchestra setting in public/parochial schools.” The
Academic Catalog goes on to state that defendant “provid[es] opportunities for students
to ‘live their learning’” by incorporating “[c]ommunity-based experiences” such as
“internships, field experiences, student teaching, and service-learning” into “many




                                             15

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 15 of 22
classes.” These statements plausibly entitle students enrolled in MU 281 or similar
classes to in-person field experience in the community.
         Second, it is plausible that the Academic Catalog and marketing materials at least
implicitly promise that students will have the opportunity to live in the residence halls.
These documents regularly reference life at Wartburg, living in the residence halls, and
living on campus, describing residential life as “an important part of the total educational
program at Wartburg[.]” These statements plausibly go beyond merely mentioning the
existence of the residence halls or discussing life at Wartburg in an aspirational sense.
See (Doc. 17, at 12–13). (“[Y[ou will have ample opportunities to contribute to . . . this
community through . . . life in the residence halls[.]”); (“Wartburg’s 118-acre campus
provides a variety of . . . living accommodations.”). To the contrary, alone or in
combination, they plausibly promise students the opportunity to live on-campus. Indeed,
the Academic Catalog sets forth charges and fees specific to living in the residence halls.1
         Last, the same is also plausibly true of access to other on-campus facilities such
as dining halls. For example, the marketing materials state that defendant’s on-campus
“dining halls” are “within reach,” and that defendant’s “[f]our dining centers on campus”
are part of what makes enrolling at Wartburg “worth it.” (Doc. 2, at 7). The Academic
Catalog again sets forth charges and fees specific to a board plan, i.e. a meal plan related
to on-campus dining.2
         In sum, the Court finds that plaintiff has not plausibly alleged that she and other
students were entitled to in-person classroom instruction for every class, but has plausibly
alleged that such students were entitled in-person field experience if enrolled in an
applicable course, the opportunity to live in the residence halls, and the opportunity to
access other on-campus facilities such as dining halls.        The Court must, however,

1
    http://catalog.wartburg.edu/content.php?catoid=10&navoid=564.
2
    http://catalog.wartburg.edu/content.php?catoid=10&navoid=564.



                                             16

       Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 16 of 22
consider these allegations in light of defendant’s reservation of rights discussed below.
                3.     Right to Modify Courses and Programs
         Defendant further argues that plaintiff’s breach of contract claim fails because
defendant explicitly reserved its right to modify its courses and programs in the Academic
Catalog. (Doc. 11-1, at 14). Defendant notes that other courts have dismissed nearly
identical breach of contract claims on this ground. See, e.g., Burt v. Bd. of Trs. of the
Univ. of R.I., No. 20-465-JJM-LDA, 2021 WL 825398, at *5 (D.R.I. Mar. 4, 2021)
(noting that the defendant university reserved the right to change class location and
meeting times).
         Plaintiff argues that defendant’s reservation of rights does not cover all the
activities and facilities for which plaintiff paid tuition and fees, that it only allows for
minor modifications, that any modification was invalid due to a lack of consideration,
and that it cannot wholly bar any contract-based relief. (Doc. 17, at 14–17) (citing
McCarthy, 2021 WL 268242, at *5 (holding that the defendant educational institution’s
general reservation of rights may not reach far enough to allow modification from in-
person to remote learning)).
         The reservation of rights in the Academic Catalog, in relevant part, states:
“Wartburg . . . reserves the right, without notice, . . . to modify the courses of instruction
or programs of study; to change tuition and other fees; . . . or to alter any portion of this
catalog and policies or procedures referred to herein.”3 The Court already found above
that the Academic Catalog, even in conjunction with the marketing materials, cannot
plausibly be read to promise students in-person instruction in all of their courses. The
Court did find, however, that it is plausible that students were promised in-person
education if enrolled in a field experience course, promised the opportunity to live in the



3
    http://catalog.wartburg.edu/index.php?catoid=10.



                                              17

       Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 17 of 22
residence halls, and promised access to certain on-campus facilities. Thus, the question
here is whether defendant’s general reservation of rights is broad enough to negate these
plausible promises.
       The Court finds, at least at this stage, that defendant’s general reservation of rights
does not defeat plaintiff’s breach of contract claim. The reservation clause does not
specifically apply to living in the residence halls and accessing campus facilities. At best
these two issues are encompassed within defendant’s right to “alter any portion” of the
Academic Catalog. But the Court cannot find that this broad disclaimer categorically
allows defendant to retain fees collected for room and board while also removing any
entitlement students have to access the residence halls, dining halls, and other campus
facilities. To find as such would essentially conclude that students were not entitled to
anything under the Academic Catalog because any portion of it could be fundamentally
changed to any extent at any time.
       The reservation clause does specifically establish defendant’s right to “modify the
courses of instruction or programs of study.” This right to modify can plausibly be read
to concern only “small changes.” See Modify, Black’s Law Dictionary (11th ed. 2019).
Such small changes might concern, for example, changing the hours a class meets, the
location where a class meets, or the number of students allowed in a class. But classes
such as MU 281 fundamentally concern field experience in a school setting. Thus,
changing that type of class from an in-person to remote experience could plausibly go
beyond a mere modification and instead constitute a fundamental alteration of the course
which is not encompassed by the reservation clause. 4


4
 Nor is this a situation, for example, where an educational institution offered a course to students
but later cancelled it due to low enrollment or some other issue. That more typical type of
change might be encompassed by an educational institution’s right to modify its course offerings
or alter its catalog generally. Here, though, defendant is still offering the course and collecting
payments related to it, but plausibly altering it in a fundamental way such that its reservations of



                                                18

     Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 18 of 22
          For these reasons, the Court finds that defendant’s reservation of rights in the
Academic Catalog does not, at least at this stage, bar plaintiff’s breach of contract claim
as that claim relates to field experience courses, living in the residence halls, or accessing
certain on-campus facilities.
          B.     Unjust Enrichment
          In her alternative unjust enrichment claim, plaintiff asserts that she and others paid
tuition and fees to defendant that were “intended to cover in-person educational services”
for the Spring 2020 Semester at Wartburg, that defendant failed to provide such in-person
educational services, and that defendant has inequitably retained the entirety of the tuition
and fees paid. (Doc. 2, at 15). Thus, plaintiff concludes that “[d]efendant should be
required to disgorge all profits resulting from such overpayments and establish[ ] a
constructive trust from which [p]laintiff and Class Members may seek restitution.” (Id.,
at 16).
          “Unjust enrichment is an equitable doctrine . . . wherein a plaintiff ‘must prove
the defendant received a benefit that in equity belongs to the plaintiff.’” Iowa Network
Servs., Inc. v. Qwest Corp., 363 F.3d 683, 694 (8th Cir. 2004) (citing Slade v. M.L.E.
Inv. Co., 566 N.W.2d 503, 506 (Iowa 1997)). To prevail on a claim of unjust enrichment
under Iowa law, a plaintiff must show “(1) [the] defendant was enriched by the receipt
of a benefit; (2) the enrichment was at the expense of the plaintiff; and (3) it is unjust to
allow the defendant to retain the benefit under the circumstances.” State ex rel. Palmer
v. Unisys Corp., 637 N.W.2d 142, 154–55 (Iowa 2001).
          First, defendant argues that plaintiff has not sufficiently alleged that defendant
“was unjustly enriched or enjoyed any undeserved benefit as a result of its transition to
remote learning.” (Doc. 11-1, at 18). The Court finds plaintiff’s petition sufficient on



rights may not apply.



                                                19

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 19 of 22
this point. Plaintiff alleges that she and other students paid tuition and fees for in-person,
on-campus educational services and that defendant failed to render the services paid for
but still retained the tuition and fees paid. (Doc. 2, at 15–16). These specific facts and
allegations are sufficient to raise plaintiff’s unjust enrichment claim above a speculative
level at this stage.
       Second, defendant argues that plaintiff’s breach of contract claim precludes her
unjust enrichment claim because the two cannot coexist with respect to the same subject
matter. (Doc. 11-1, at 16–18) (citing Kunde v. Estate of Bowman, 920 N.W.2d 803, 808
(Iowa 2018)). Plaintiff responded that dismissal of her unjust enrichment claim is only
appropriate if defendant agrees that a contract existed between the parties. (Doc. 17, at
3). In its reply, defendant clarifies that it does not dispute the existence of a contract
here. (Doc. 27, at 6–7). Because the existence of a contract is no longer in dispute,
plaintiff cannot also maintain her unjust enrichment claim on the same subject matter.
See Barkhordar v. President & Fellows of Harvard Coll., No. 1:20-cv-10968-IT, 2021
WL 2535512, at *8 (D. Mass. June 21, 2021) (dismissing the plaintiff’s unjust enrichment
claim where the parties agreed their relationship was contractual in nature); Durbeck,
2021 WL 2582621, at *12 (allowing an alternative unjust enrichment claim because the
defendant educational institution denied the existence of a contract). Thus, dismissal of
plaintiff’s unjust enrichment claim is proper.
                               V.      LEAVE TO AMEND
       Plaintiff requests leave to amend her petition if defendant’s motion to dismiss is
granted to any extent. (Doc. 17, at 19 n.10). Defendant asserts that amendment would
be futile. (Doc. 27, at 9). Because plaintiff agreed to dismissal of her unjust enrichment
claim if the existence of a contract is established (Doc. 17, at 3), the Court need not
consider whether amendment is appropriate as to that claim. The Court will, however,
consider whether amendment is appropriate as to plaintiff’s breach of contract claim to




                                             20

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 20 of 22
the extent it is based on an entitlement to in-person educational services for every class.
       Federal Rule of Civil Procedure 15(a)(2) provides that when a party requests leave
of court to amend a pleading outside the 21-day deadline, amendment is only proper with
the opposing party’s written consent or the court’s permission. In such cases, “[t]he
court should freely give leave when justice so requires.” FED. R. CIV. P. 15(a)(2).
Although there is no absolute right to amend a pleading, the Eighth Circuit Court of
Appeals takes a “liberal allowance” of amendments. Kozlov v. Associated Wholesale
Grocers, Inc., 818 F.3d 380, 394 (8th Cir. 2016) (citation omitted). The absence of
undue delay, bad faith, dilatory motive, and prejudice to the opposing party should weigh
in favor of granting leave to amend. Id. at 395. Leave to amend should also be denied,
however, if the amendment would be futile. Wiles v. Capitol Indem. Corp., 280 F.3d
868, 871 (8th Cir. 2002). “A proposed amendment is futile if it could not survive a
[Federal] Rule [of Civil Procedure] 12 motion to dismiss.” Cmty. Voice Line, LLC v.
Great Lakes Commc’n Corp., 295 F.R.D. 313, 321 (N.D. Iowa 2013) (citations omitted).
       Here, the Court finds that leave to amend would be futile. As discussed above,
there is no contractual language which can plausibly be read to constitute an entitlement
to in-person educational services in every class. Plaintiff has failed to identify any such
statement in her petition or brief here. The Court’s own review of the Academic Catalog
and marketing materials provided revealed no such statement. Thus, although the Court
recognizes the liberal policy of allowing amendments, it sees no practical reason to grant
leave to amend on this issue. Thus, plaintiff’s alternative request for leave to amend is
denied.
                                  VI.    CONCLUSION
       For these reasons, the Court grants in part and denies in part defendant’s motion
to dismiss. (Doc. 11). The Court grants defendant’s motion as to plaintiff’s breach of
contract claim as it relates to rendering in-person educational services for every class and




                                            21

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 21 of 22
as to plaintiff’s unjust enrichment claim. The Court denies defendant’s motion as to
plaintiff’s breach of contract claim as it relates to in-person field experience courses,
living in the residence halls, and accessing certain on-campus facilities.     Plaintiff’s
alternative request for leave to amend is denied.
      IT IS SO ORDERED this 30th day of July, 2021.



                                         ____________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                           22

    Case 6:21-cv-02029-CJW-MAR Document 29 Filed 07/30/21 Page 22 of 22
